Case: 11-41378       Document: 00512108364         Page: 1     Date Filed: 01/10/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 10, 2013
                                     No. 11-41378
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSE SANCHEZ-REBOLLAR,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:11-CR-835-1


Before BENAVIDES, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Jose Sanchez-Rebollar appeals the 24-month within-guidelines sentence
imposed after his guilty plea conviction for being found in the United States
after previous deportation, arguing that the district court abused its discretion
in denying his request for a downward departure on the ground that his criminal
history category overrepresented the seriousness of his criminal history.
       The record indicates that the district court was aware of its authority to
depart downward, considered Sanchez-Rebollar’s arguments, and stated that it

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       Case: 11-41378     Document: 00512108364     Page: 2    Date Filed: 01/10/2013

                                   No. 11-41378

would consider his request. Sanchez-Rebollar has not shown that the district
court violated federal law in imposing the sentence. Because the district court
was aware of its authority to depart downward, this court lacks jurisdiction to
review the denial of his request for a downward departure. See United States v.
Lucas, 516 F.3d 316, 350 (5th Cir. 2008).
        Sanchez-Rebollar argues that the sentence imposed by the district court
was substantively unreasonable because the district court failed to consider
adequately his personal history and characteristics pursuant to 18 U.S.C.
§ 3553(a)(1) and placed him into a criminal history category that
overrepresented     the    seriousness   of   his   criminal   history.      Because
Sanchez-Rebollar did not object to the substantive reasonableness of the
sentence in the district court, review is limited to plain error. See United States
v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010).
        The 24-month within-guidelines sentence is presumptively reasonable.
See id. The district court considered Sanchez-Rebollar’s arguments, noted that
he had just finished serving a 21-month sentence for a prior illegal reentry
offense and committed the instant offense within three months of his release
from prison, and determined that a 24-month within-guidelines sentence was
appropriate. Sanchez-Rebollar has not shown that the district court failed to
take into account a significant factor, gave significant weight to an irrelevant or
improper factor, or made a clear error of judgment in balancing sentencing
factors. See United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009). His
disagreement with the propriety of the sentence does not suffice to rebut the
presumption of reasonableness that applies to his within-guidelines sentence.
See, e.g., United States v. Gomez-Herrera, 523 F.3d 554, 565-66 (5th Cir. 2008).
Sanchez-Rebollar has shown no error, plain or otherwise. See Ruiz, 621 F.3d at
398.
        AFFIRMED.



                                         2